2017 WI 6

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:               2016AP1400-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Melinda R. Alfredson, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Melinda R. Alfredson,
                                  Respondent.

                           DISCIPLINARY PROCEEDINGS AGAINST ALFREDSON

OPINION FILED:          February 1, 2017
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:           ABRAHAMSON, J. concurs (opinion filed).
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                            2017 WI 6
                                                                  NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No.    2016AP1400-D


STATE OF WISCONSIN                              :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Melinda R. Alfredson, Attorney at Law:


Office of Lawyer Regulation,                                           FILED
            Complainant,                                           FEB 1, 2017
       v.                                                            Diane M. Fremgen
                                                                  Clerk of Supreme Court
Melinda R. Alfredson,

            Respondent.




       ATTORNEY    disciplinary         proceeding.        Attorney's          license

suspended.


       ¶1   PER CURIAM.         We review a stipulation filed pursuant

to    Supreme   Court    Rule   (SCR)   22.12   by     the    Office      of    Lawyer

Regulation (OLR)        and Attorney     Melinda R. Alfredson.                 In the

stipulation,      Attorney      Alfredson   admits        that     she     committed

professional misconduct, and she agrees with the OLR's request

that her license to practice law in Wisconsin be suspended for a

period of 60 days.           Attorney Alfredson also agrees that she
                                                                             No.     2016AP1400-D



should      pay     restitution       totaling          $1,809.71       to     two     parties,

divided as set forth below.

       ¶2      After      careful    review       of    the     matter,      we    accept     the

stipulation         and    impose     the     requested          discipline.            Because

Attorney       Alfredson        entered     into       a    comprehensive          stipulation

before the appointment of a referee, we do not require her to

pay the costs of this proceeding.

       ¶3      Attorney         Alfredson     was          admitted     to        practice     in

Wisconsin in 2009.           She has no prior disciplinary history.

       ¶4      In July 2016, the OLR filed a complaint alleging that

Attorney Alfredson had engaged in sixteen counts of misconduct

arising     out     of    her    representation            of   two    clients       (K.H.    and

N.W.), her violations of trust account rules, and her failure to

cooperate with the OLR's investigation into these matters.                                     In

September         2016,    the      OLR     and    Attorney           Alfredson       filed    a

stipulation pursuant to SCR 22.12.                         We take the following facts

from the parties' stipulation.


                                      CLIENT K.H.


       ¶5      In   January       2013,     K.H.       hired    Attorney       Alfredson       to

represent him regarding two claims he had unsuccessfully pursued

with     the      Social     Security       Administration             (SSA).          Attorney

Alfredson filed an appeal on behalf of K.H. and attended a video

hearing with K.H. before a SSA Administrative Law Judge (ALJ) in

May 2013.       In June 2013, the ALJ denied K.H.'s claims.



                                              2
                                                                           No.    2016AP1400-D



    ¶6         K.H. and Attorney Alfredson received a notice of the

ALJ's    decision,       which       included       instructions          that   a   written

appeal must be filed within 60 days of June 30, 2013.                                      K.H.

instructed      Attorney       Alfredson      to        file   an   appeal.          Although

Attorney Alfredson claimed to the OLR that she sent a letter to

the local SSA office on August 9, 2013, informing the SSA of

K.H.'s intent to appeal, the SSA office received no such letter.

    ¶7         On    August    13,    2013,       Attorney     Alfredson         drafted    an

appeal in letter form and reviewed the draft with K.H.                                    K.H.

requested revisions to the appeal letter.                            Although Attorney

Alfredson claimed to the OLR                  that she made           K.H.'s requested

revisions      and    submitted       the    appeal       letter    to     the    local     SSA

office    on    August    13,    2013,      the     SSA    office    received        no   such

letter.

    ¶8         Between    August      2013        and    October     2014,       K.H.     asked

Attorney Alfredson to check the status of the appeal multiple

times.    Although Attorney Alfredson claimed to the OLR that she

contacted the local SSA office multiple times, and that each
time she was told the appeal was open and pending, the SSA

office has no documentation of any phone calls from Attorney

Alfredson.          The SSA's file also shows that no appeal was filed

and that the case was closed.                 Had Attorney Alfredson called the

SSA office to request the status of K.H.'s case, she would have

been informed that the case was closed.

    ¶9         In    October    2014,    K.H.       contacted       the    SSA    office     to

check on the status of his appeal.                        He was told that the case
was closed because no appeal was filed.

                                              3
                                                              No.     2016AP1400-D



       ¶10      K.H. left Attorney Alfredson a voicemail informing her

that the SSA office had closed his file.                 Attorney Alfredson

claimed to the OLR that she called the SSA office to check on

the status of K.H.'s appeal, and that she was told that the

matter was still open and that she should file the appeal again

if   there       was   uncertainty   about   whether   the   appeal    had   been

filed.          Attorney Alfredson also claimed to the OLR that she

filed a duplicate copy of the appeal letter on October 20, 2014.

However, the SSA office has no documentation of any phone calls

from Attorney Alfredson in October 2014, nor of an appeal letter

from       Attorney    Alfredson     dated   October   20,   2014.       Despite

requests for a copy of the purported appeal letter, Attorney

Alfredson did not provide it to the OLR.

       ¶11      In the stipulation, Attorney Alfredson admits that she

committed the following counts of professional misconduct during

her representation of K.H.:

               Count One:    By failing to pursue the appeal as
                agreed   upon   with   K.H.,  Attorney Alfredson
                violated SCR 20:1.3.1

               Count Two:   By failing to provide accurate case
                status information upon K.H.'s request, Attorney
                Alfredson violated SCR 20:1.4(a)(3) and (4).2


       1
       SCR 20:l.3 provides: "A lawyer shall act with reasonable
diligence and promptness in representing a client."
       2
       SCRs 20:1.4(a)(3) and (4) provides: "A lawyer shall (3)
keep the client reasonably informed about the status of the
matter," and "(4) promptly comply with reasonable requests by
the client for information."



                                         4
                                                               No.    2016AP1400-D



           Count Three:    By providing false case status
            information to K.H., Attorney Alfredson violated
            SCR 20:8.4(c).3

           Count Four:      By providing false information
            regarding the filing of the appeal to the OLR,
            Attorney   Alfredson   violated SCR  22.03(6),4
                                        5
            enforced via SCR 20:8.4(h).


                                  CLIENT N.W.


    ¶12     In mid-April 2014, N.W. retained Attorney Alfredson to
represent him in a custody and paternity matter.                     This matter

arose after a domestic incident occurred between N.W. and the

mother of his children, D.N.          As a result of the incident, N.W.

was taken into custody.       D.N. moved to the State of Oregon with

the children.

    ¶13     D.N.   filed   for,    and       obtained,   a   restraining   order

against N.W.       After being served with the restraining order,

N.W. entered into a retainer contract with Attorney Alfredson,


    3
       SCR 20:8.4(c) provides: "It is professional misconduct for
a lawyer to engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."
    4
        SCR 22.03(6) provides:        "In the course of the
investigation, the respondent's wilful failure to provide
relevant information, to answer questions fully, or to furnish
documents and the respondent's misrepresentation in a disclosure
are misconduct, regardless of the merits of the matters asserted
in the grievance."
    5
       SCR 20:8.4(h) provides:   "It is professional misconduct
for a lawyer to fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 22.03(6)."



                                         5
                                                                          No.    2016AP1400-D



which   provided        that     she   would     represent        him     on    custody    and

placement    issues        for    an   advanced     fee    of     $1,500.         N.W.    also

entered     into    a     fee    agreement     with    Attorney          Alfredson,      which

provided that the advanced fee would be placed into Attorney

Alfredson's business account.                    N.W.'s mother made an initial

payment     of     $400    by     credit   card,      which       was     deposited       into

Attorney Alfredson's business account.                     The remaining $1,100 of

the   advanced      fee     was    later     paid     to   Attorney        Alfredson       and

deposited into her business account.

      ¶14    Attorney Alfredson drafted court papers, including a

petition for custody, placement, and child support, but did not

file the paperwork in a Wisconsin circuit court until almost

three months later, in July 2014.                     Attorney Alfredson told the

OLR that she delayed filing the paperwork because she did not

know where to serve D.N.

      ¶15    Attorney Alfredson and N.W. never discussed the delay

in filing the legal action.                  Had Attorney Alfredson told N.W.

that she did not know where to serve D.N., N.W. would have
provided Attorney Alfredson with                    an address at which he had

recently     and    successfully        served      D.N.     in      a   different       legal

matter.      In addition, both N.W.                 and    Attorney        Alfredson were

aware of D.N.'s address in Oregon because it was included on the

restraining order that had been served upon N.W.

      ¶16    After filing the petition for custody, placement, and

child   support,        Attorney       Alfredson      made      no   effort      to   obtain

service on D.N.           Nevertheless, she claimed that a process server
in Oregon had twice attempted to obtain service on D.N., and she

                                             6
                                                                          No.    2016AP1400-D



billed N.W. $75 for a service fee in August 2014.                               In a letter

to the OLR, Attorney Alfredson claimed that "service was not

delayed" until August 2014; rather, that was "simply when the

bill was paid."            In a subsequent letter to the OLR, Attorney

Alfredson stated that she never received a bill from a process

server and that she was unable to provide proof of attempted

service.

       ¶17     In   late     August     2014,      N.W.    requested       that    Attorney

Alfredson refund the full advanced fee of $1,500.                                  Attorney

Alfredson responded that she was unable to return the fee and

that   "monies      have     to   be    transferred         from    the    trust    account

(where your retainer sits) and a grace period is required to be

waited."        This    statement       was       false,    as     the   funds     had   been

deposited into Attorney Alfredson's business account.

       ¶18     On August 28, 2015, Attorney Alfredson sent a letter

to N.W. stating that she was terminating her representation of

N.W. and closing her file.                She did not include in the closing

letter any information about the ability to contest the fee.
       ¶19     During the course of the OLR's investigation, Attorney

Alfredson told the OLR in an email that N.W. "never contested"

his bill, even though she had sent him "a letter upon closing

that stated that he had 30 days to let me know if he contested

his    bill,    per    the    terms     of    our    retainer       agreement."          This

statement was false, as Attorney Alfredson did not include in

the    closing      letter    any      information         about    N.W.'s      ability   to

contest the fee.             Moreover, far from having "never contested"
his bill, as Attorney Alfredson claimed, N.W. had requested a

                                              7
                                                                       No.       2016AP1400-D



full   refund     of   the    $1,500     advanced        fee.    Although          Attorney

Alfredson    acknowledged       to    the       OLR   during    the    course       of   its

investigation that N.W. is             entitled to some sort of refund,

Attorney Alfredson has not refunded any portion of the $1,500

fee to N.W.

       ¶20   In   early      September      2014,      N.W.     asked        a    different

attorney to take over his case in place of Attorney Alfredson.

On September 9, 2014, successor counsel sent Attorney Alfredson

a Consent and Order for Substitution of Attorneys.                           On September

14, 2014, N.W. sent Attorney Alfredson an email asking her to

"sign off on my case."               Attorney Alfredson replied to N.W.'s

email by stating that she had received the Consent and Order for

Substitution of Attorneys on September 11, 2014, and that she

had "turned it in" on September 12, 2014.                        However, Attorney

Alfredson did not file the Consent and Order for Substitution of

Attorneys until October 9, 2014.                  Her signature on the document

was dated September 8, 2014——a day before successor counsel sent

her    the   document     and    three      days      before     she     received        the
document.

       ¶21   In the stipulation, Attorney Alfredson admits that she

committed the following counts of professional misconduct during

her representation of N.W.:

            Count Five:   By failing to ever serve D.N. and
             delaying the filing of the court papers in the
             Wisconsin circuit court case until July 2014,
             Attorney Alfredson violated SCR 20:1.3.

            Count Six: By failing to provide written notice
             to N.W. regarding his ability to dispute the fee

                                            8
                                                No.   2016AP1400-D


        and participate in binding arbitration to resolve
        any dispute over the amount of the fee at the
        termination   of  her   representation,    Attorney
        Alfredson violated SCR 20:1.15(b)(4m)(b).6

       Count Seven:   Having acknowledged that N.W. is
        entitled to a refund of an unspecified amount, by
        failing to refund to N.W. any portion of the
        advanced fee, Attorney Alfredson violated SCR
        20:1.16(d).7

       Count Eight:   By asserting to N.W. that she was
        unable to refund an advanced fee because the fee
        was located in trust when the fee had been
6
    SCR 20:1.15(b)(4m)(b) provides:

Upon termination of the representation, the lawyer
shall deliver to the client in writing all of the
following: (1) a final accounting or an accounting
from the date of the lawyer's most recent statement to
the end of the representation, regarding the client's
advanced fee payment with a refund of any unearned
advanced fees; (2) notice that, if the client disputes
the amount of the fee and wants that dispute to be
submitted to binding arbitration, the client must
provide written notice of the dispute to the lawyer
within 30 days of the mailing of the accounting; and
(3) notice that, if the lawyer is unable to resolve
the dispute to the satisfaction of the client within
30 days after receiving notice of the dispute from the
client, the lawyer shall submit the dispute to binding
arbitration.
7
    SCR 20:1.16(d) provides:

Upon termination of representation, a lawyer shall
take steps to the extent reasonably practicable to
protect   a  client's   interests,   such  as   giving
reasonable notice to the client, allowing time for
employment of other counsel, surrendering papers and
property to which the client is entitled and refunding
any advance payment of fee or expense that has not
been earned or incurred. The lawyer may retain papers
relating to the client to the extent permitted by
other law.



                               9
                                                                 No.    2016AP1400-D


              deposited directly into her business account,
              Attorney Alfredson violated SCR 20:8.4(c).

             Count Nine:   By asserting to the OLR that upon
              termination of representation she provided N.W.
              with written notice of his ability to contest the
              fee when she had not done so, Attorney Alfredson
              violated SCR 20:8.4(c).

             Count Ten:    By charging N.W. a $75 service fee
              and asserting that she was billing for attempted
              service when she was never billed by a process
              server,    Attorney    Alfredson  violated   SCR
              20:8.4(c).

             Count Eleven:    By providing false case status
              information to N.W. regarding her filing of the
              Consent and Order for Substitution of Attorneys,
              Attorney Alfredson violated SCR 20:8.4(c).

             Count Twelve:    By failing to timely file the
              Consent and Order for Substitution of Attorneys,
              Attorney Alfredson violated SCR 20:1.16(d).


                       VIOLATIONS OF TRUST ACCOUNT RULES


    ¶22       Attorney Alfredson practiced as Alfredson Law Offices

for just over two years, from mid-November 2013 through late

January       2016.      Attorney      Alfredson    was   the    only       attorney

affiliated      with    that   firm.     Attorney    Alfredson     maintained      a

trust account at U.S. Bank.

    ¶23       During     the   time    that   she   operated      Alfredson      Law

Offices,      Attorney     Alfredson     represented      L.Z.   in     a    divorce

matter.       L.Z. removed and partially spent about $5,000 from the

couple's joint bank account.             The circuit court ordered L.Z. to

provide an accounting of the money that had been spent, pay
$1,000 to the opposing counsel for attorney fees, and deposit

                                         10
                                                                No.   2016AP1400-D



the balance of the money in Attorney Alfredson's trust account.

Notwithstanding this court order, no funds related to L.Z.'s

case were ever deposited in Attorney Alfredson's trust account.

    ¶24     The opposing counsel in the matter repeatedly tried to

contact    Attorney     Alfredson   to     determine     the    status    of   the

accounting and the payment of his $1,000 fee award.                      Attorney

Alfredson did not respond to the opposing counsel's inquiries.

    ¶25     At a subsequent court hearing, Attorney Alfredson told

the opposing counsel that her trust account contained $900 of

the funds at issue, which she would in turn forward to him in

partial payment of his fee award.              This statement was false;

Attorney Alfredson had no funds relating to L.Z. in her trust

account, and the balance in the account was $11.49.

    ¶26     Approximately two months after making this statement,

Attorney Alfredson disbursed a $900 check from her trust account

to opposing counsel, even though there were no funds relating to

L.Z. in her trust account and the balance in the trust account

at that time was $1.29.        The check cleared several days later,
after Attorney Alfredson deposited a $284 check from the State

Public Defender's Office for earned legal fees to the trust

account, as well as $640 in cash.

    ¶27     Several other trust account discrepancies are at issue

in this disciplinary proceeding.            Between September 5, 2014, and

April 3, 2015, Attorney Alfredson deposited six checks totaling

$1,698.29 to her trust account that consisted of earned fees or

other funds belonging to her.              Between September 5, 2014, and
April     15,   2015,   Attorney    Alfredson     made    six     disbursements

                                      11
                                                                       No.    2016AP1400-D



totaling $1,783 from her trust account for personal purposes;

she wrote one trust account check for her law office rent, and

five    trust    account       checks   to       family      members     (her    father,

brother-in-law,         and    husband).         Starting      on   April       2,   2015,

Attorney      Alfredson's      trust    account        was    overdrawn.        Attorney

Alfredson did not attempt to rectify the deficit in her trust

account.      The account had a negative balance of $309.71 until

June 3, 2015, when the bank charged off the negative balance and

closed the trust account.

       ¶28    In addition, between September 2014 and April 2015,

Attorney Alfredson made seven internet deposits to her trust

account via her cell phone, totaling $1,733.29.

       ¶29    Finally, Attorney Alfredson failed to timely cooperate

with    the     OLR's    investigation          of    the    above-described         trust

account discrepancies.            She either failed to respond to the

OLR's    inquiries,       or     when   she          did    respond,    she     provided

incomplete or contradictory information.

       ¶30    In the stipulation, Attorney Alfredson admits that she
committed the following counts of professional misconduct:

             Count Thirteen: By depositing at least $1,698.29
              in earned fees and personal or law firm funds to
              her trust account, by paying her law office rent
              for September 2014 from the trust account, and by
              issuing a total of five trust account checks to
              her father, brother-in-law, and husband, Attorney
              Alfredson deposited and retained funds belonging
              to herself or her law firm in her client trust
              account and used those funds to pay personal and




                                           12
                                                          No.   2016AP1400-D


             business   expenses,        in   violation    of     SCR
             20:1.15(b)(3).8

            Count Fourteen:       By making seven internet
             deposits to her trust account, totaling $1,733.29
             between September 5, 2014 and April 3, 2015,
             Attorney Alfredson violated SCR 20:1.15(e)(4)c.9

            Count Fifteen:      By failing to address the
             overdrafts of her trust account for more than a
             month, resulting in the bank having to close the
             trust account and absorb the negative balance of
             $309.71,   Attorney    Alfredson  violated   SCR
             20:8.4(c).

            Count Sixteen:    By failing to timely cooperate
             with the OLR's investigation of her trust account
             discrepancies, Attorney Alfredson violated SCR
             22.03(2)10 and (6), as enforced via SCR 20:8.4(h).
    8
       Effective July 1, 2016, substantial changes were made to
Supreme Court Rule 20:1.15, the "trust account rule."         See
S. Ct. Order 14-07, (issued Apr. 4, 2016, eff. July 1, 2016).
Because the conduct underlying this case arose prior to July 1,
2016, unless otherwise indicated, all references to the supreme
court rules will be to those in effect prior to July 1, 2016.

     SCR 20:1.15(b)(3) provides:    "No funds belonging to the
lawyer or law firm, except funds reasonably sufficient to pay
monthly account service charges, may be deposited or retained in
a trust account."
    9
       SCR 20:l.15(e)(4)c provides:  "A lawyer shall not make
deposits to or disbursements from a trust account by way of an
Internet transaction."
    10
         SCR 22.03(2) provides:

    Upon commencing an investigation, the director shall
    notify the respondent of the matter being investigated
    unless   in   the   opinion   of  the   director    the
    investigation of the matter requires otherwise. The
    respondent shall fully and fairly disclose all facts
    and circumstances pertaining to the alleged misconduct
    within 20 days after being served by ordinary mail a
    request for a written response. The director may allow
    additional time to respond. Following receipt of the
                                                     (continued)
                                    13
                                                                               No.      2016AP1400-D



      ¶31    The        parties'        stipulation             provides        that       Attorney

Alfredson does not contest the facts and misconduct alleged by

the   OLR    or    the     discipline          that       the    OLR     is    seeking.            The

stipulation        further       provides           that      Attorney        Alfredson          fully

understands the misconduct allegations against her, her right to

contest     those       allegations,          and       the   ramifications             that     would

follow from this court's imposition of the stipulated level of

discipline.         The     stipulation            further       provides          that    Attorney

Alfredson understands her right to counsel, that she is entering

into the stipulation knowingly and voluntarily, and that her

entry   into      the     stipulation          represents         her        admission      of     the

misconduct described above.                    Attorney Alfredson agrees in the

stipulation       that     it    would        be    appropriate         for     this       court    to

impose a 60-day suspension of her license to practice law in

Wisconsin.        Attorney Alfredson further agrees that a restitution

award in the amount of $1,500 to N.W. and $309.71 to U.S. Bank

would be appropriate.

      ¶32    The     OLR        filed     a        memorandum       in       support        of     the
stipulation.        The OLR cited several cases that it claims support

its   request       for     a    60–day       suspension:               In    re     Disciplinary

Proceedings Against Bartz, 2015 WI 61, 362 Wis. 2d 752, 864
N.W.2d 881        (60-day       suspension          for    five    counts          of   misconduct

related     to    one     client    matter;             lawyer    had    one       prior    private

      response,    the   director    may   conduct    further
      investigation and may compel the respondent to answer
      questions,   furnish   documents,   and   present   any
      information deemed relevant to the investigation.



                                                   14
                                                                       No.     2016AP1400-D



reprimand); In re Disciplinary Proceedings Against Paul, 2007 WI
11, 298 Wis. 2d 629, 726 N.W.2d 253 (60-day suspension for eight

counts of misconduct related to one client matter; lawyer had no

prior discipline); In re Disciplinary Proceedings Against Bowe,

2011 WI 48, 334 Wis. 2d 360, 800 N.W.2d 367 (public reprimand

for five counts of misconduct related to one client matter;

lawyer    had     one   prior   private      reprimand);        In    re     Disciplinary

Proceedings Against Tishberg, 2014 WI 118, 358 Wis. 2d 483, 860
N.W.2d 263        (public   reprimand       for    five    counts       of    misconduct

related to one client matter; lawyer had no prior discipline).

       ¶33    The    OLR    acknowledges         that    these       cited    cases     are

distinguishable from the facts at hand in certain respects.                             For

example, Attorney Alfredson engaged in significantly more counts

of misconduct than the disciplined lawyers in the cited cases;

the sixteen misconduct counts here far exceed the five involved

in Bartz, Bowe, and Tishberg, and the eight involved in Paul.

This case also involves more extensive misconduct——spread over

multiple matters——than the cited cases, each of which involved
misconduct committed in a single client matter.

       ¶34    The    OLR    additionally         notes    that       there     are     more

aggravating than mitigating factors here.                        On the aggravating

side    of    the   ledger,     the   OLR    notes       that    Attorney       Alfredson

engaged      in   dishonest     conduct     with    selfish      motives       by    making

misrepresentations to K.H., N.W., and the OLR, each of which was

designed to conceal her misconduct or delay refunding unearned

fees.     The OLR also notes that Attorney Alfredson engaged in a
pattern of inappropriate behavior, has expressed no remorse, and

                                            15
                                                                       No.    2016AP1400-D



appears    indifferent       to     making        restitution,      having    failed    to

refund any portion of N.W.'s fee advance or to refund U.S. Bank

for the overdrafts on her trust account.                         Only one factor is

present on the mitigating side of the ledger:                           the fact that

Attorney Alfredson does not have a prior disciplinary record.

    ¶35     The     central       issue      for        this   court   is    whether     a

suspension    greater       than    the    60-day        minimum    suspension     is   in

order.     See In re Disciplinary Proceedings Against Grady, 188
Wis. 2d 98,       108-09,     523 N.W.2d 564           (1994)    (explaining       that

generally    the    minimum       length     of     a    license    suspension     is   60

days).      After careful review, we                    accept the stipulation and

impose the jointly requested sanction of a 60-day suspension of

Attorney    Alfredson's       Wisconsin           law    license,   plus     restitution

payments of $1,500 to N.W. and $309.71 to U.S. Bank.                             We note

that this sanction, on these facts, is modest.                           We also note

that Attorney Alfredson has no prior disciplinary history.                              If

she had been previously disciplined, a longer suspension would

be in order.        We remind Attorney Alfredson that the court may
impose progressively severe sanctions when an attorney engages

in repeated misconduct.              We impose the sanction to which the

parties stipulated with the expectation that Attorney Alfredson

will not commit future misconduct subjecting her to additional

discipline.

    ¶36     Because         Attorney          Alfredson          entered       into      a

comprehensive stipulation, thereby obviating the need for the

appointment of a referee and a full disciplinary proceeding, we
do not impose costs in this matter.

                                             16
                                                      No.    2016AP1400-D



    ¶37   IT IS ORDERED that the license of Melinda R. Alfredson

to practice law in Wisconsin is suspended for a period of 60

days, effective March 15, 2017.

    ¶38   IT IS FURTHER ORDERED that within 60 days of the date

of this order, Melinda R. Alfredson shall make restitution in

the amount of $1,500 to N.W. and $309.71 to U.S. Bank.

    ¶39   IT IS FURTHER ORDERED that Melinda R. Alfredson shall

comply with the provisions of SCR 22.26 concerning the duties of

an attorney whose license to practice law has been suspended.

    ¶40   IT    IS   FURTHER   ORDERED   that   compliance   with    all

conditions of this decision is required for reinstatement.           See

SCR 22.28(2).




                                  17
                                                             No.     2016AP1400-D.ssa



      ¶41   SHIRLEY   S.    ABRAHAMSON,        J.   (concurring).            I     write

separately to point out that this decision seems to continue a

trend of this court's imposing too light discipline following

the   parties'    entry    into     a    stipulation.       See,     e.g.,       In    re

Disciplinary     Proceedings      Against      Krogman,     2015 WI 113,      365
Wis. 2d 628, 872 N.W.2d 657 (Abrahamson, J., dissenting); In re

Disciplinary     Proceedings      Against      Crandall,    2015 WI 111,      365
Wis. 2d 682, 872 N.W.2d 649 (Abrahamson, J., dissenting).

      ¶42   I am concerned that the stipulation has become a way

to engage in plea (including sentencing) negotiations forbidden

by this court.     The court has written:

      [W]e note that the OLR is not authorized to plea
      bargain disciplinary matters, although it may enter
      into stipulations of fact and law and jointly request
      the imposition of a certain level of discipline that
      is supported by the particular facts of a matter.
      See, e.g., In re Disciplinary Proceedings Against
      Barrock, 2007 WI 24, ¶5, 299 Wis. 2d 207, 727
N.W.2d 833; In re Disciplinary Proceedings Against
      Robinson, 2007 WI 17, ¶5, 299 Wis. 2d 49, 726
N.W.2d 896; In re Disciplinary Proceedings Against
      Paul,   2007 WI 11,  ¶22,  298 Wis. 2d 629,  726
N.W.2d 253; In re Disciplinary Proceedings Against
      Morrissey, 2005 WI 169, ¶27, 286 Wis. 2d 579, 707
N.W.2d 142; In re Disciplinary Proceedings Against
      Malloy, 2002 WI 52, ¶13, 252 Wis. 2d 597, 644
N.W.2d 663.
      ¶43   I    concur    rather       than   dissent     because     it    is       too

cumbersome for the court to reject a stipulation.




                                          1
                                               No.    2016AP1400-D.ssa



    ¶44   I advocated for the creation of a committee to review

the procedures of the OLR and recommend changes.1     A majority of

the justices finally created such a committee.        I would hope

that the Office of Lawyer Regulation Procedure Review Committee

studies both plea negotiations and stipulations.

    ¶45   Unfortunately, the Committee was formed without any

input from the bench, bar, or public.

    ¶46   The members of the Committee are:

    •     Hon. (ret.) Gerald Ptacek (chair)

    •     Attorney Michael Apfeld (Godfrey & Kahn)

    •     Mr. Mark Baker (WS Darley & Co.)

    •     Attorney Rick Esenberg (Wisconsin Institute for Law &

          Liberty)

    •     Attorney Edward Hannan (Hannan Legal LLC)

    •     Attorney Amy Jahnke (Anderson, O'Brien, Bertz, Skrenes

          & Golla LLP)

    •     Attorney Terry Johnson (Peterson, Johnson & Murray SC)

    •     Attorney Catherine La Fleur (La Fleur Law Office SC)


    1
       See, e.g., In re Disciplinary Proceedings Against Osicka,
2014 WI 34, ¶38, 353 Wis. 2d 675, 847 N.W.2d 333 (Abrahamson,
C.J., concurring); In re Disciplinary Proceedings Against
Osicka, 2014 WI 33, ¶37, 353 Wis. 2d 656, 847 N.W.2d 343
(Abrahamson, C.J., concurring); In re Disciplinary Proceedings
Against Johns, 2014 WI 32, ¶¶68-76, 353 Wis. 2d 746, 847
N.W.2d 179 (Abrahamson, C.J., dissenting); In re Disciplinary
Proceedings Against Kratz, 2014 WI 31, ¶¶73-75, 353 Wis. 2d 696,
851 N.W.2d 219 (Abrahamson, C.J., concurring); Rule Petition 15-
01, In the Matter of the Review of the Office of Lawyer
Regulation (petition filed Feb. 6, 2015; dismissed by a vote of
the majority of the court Dec. 21, 2015).


                                2
                                                      No.    2016AP1400-D.ssa



    •     Attorney Frank LoCoco (Husch Blackwell LLP)

    •     Professor Michael McChrystal (Marquette University Law

          School)

    •     Attorney David Meany (Wisconsin Department of Justice)

    •     Attorney   Jennifer      Nashold     (Wisconsin     Division    of

          Hearings & Appeals)

    •     Attorney Joseph Ranney (DeWitt Ross & Stevens SC)

    •     Attorney Jacquelynn Rothstein (Board of Bar Examiners)

    •     Attorney Carrie Schneider (Outagamie County District

          Attorney's Office)

    •     Attorney Paul Schwarzenbart (Stafford Rosenbaum LLP)

    •     Attorney   Christopher    Sobic    (State   Public    Defender's

          Office)

    •     Attorney Rod Rogahn (Rogahn Jones LLC)

    •     Hon.   David   Wambach   (Jefferson     County    Circuit   Court

          Judge)

    ¶47   Unfortunately    the     Committee    has   only     one    public

member.   No charge was provided to the Committee, but it has
adopted a mission statement.2       No time has been proposed within

which the committee is to complete its work.          Unfortunately, the

committee has no web site and does not publicly announce its

meetings or distribute its minutes widely.             Fortunately, the


    2
       "It is the mission of the OLR Procedure Review Committee
to review OLR procedures/process and structure and to report to
the Wisconsin Supreme Court recommendations for changes to the
current Supreme Court rules that would increase the efficiency
and effectiveness of the OLR procedures/process."


                                    3
                                                           No.   2016AP1400-D.ssa



committee has an able reporter——Attorney Marsha Mansfield of the

University of Wisconsin Law School faculty.

      ¶48    I hope that the Committee's work will be more public

and   will   benefit   from   public       participation    to    improve    the

procedures for disciplining lawyers, for both the public and for

lawyers.

      ¶49    For the reasons set forth, I write separately.




                                       4
    No.   2016AP1400-D.ssa




5